                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION

KWAME MCCAULEY,
                                                 Civil No: 2:20-CV-514
                                                 Crim No: 2:17-CR-90
        Movant,                                  Judge Michael H. Watson
                                                 Chief Magistrate Judge Elizabeth P. Deavers
        v.

UNITED STATES OF AMERICA,

        Respondent.


                     ORDER and REPORT AND RECOMMENDATION

        Movant, a federal prisoner, has filed a motion under 28 U.S.C. § 2255 to vacate, set

aside, or correct sentence. (ECF No. 212.) This case has been referred to the Magistrate Judge

pursuant to 28 U.S.C § 636(b) and Columbus’ General Order 14–1 regarding assignments and

references to United States Magistrate Judges.

        Pursuant to Rule 4(b) of the Rules Governing Section 2255 Cases in the United States

District Court (“Rule 4(b)”), this Court must conduct a preliminary review and determine

whether “it plainly appears from the motion, any attached exhibits, and the record of prior

proceedings that the petitioner is not entitled to relief.” If it does so appear, the motion must be

dismissed. Id. The Court is authorized to dismiss a motion that appears legally insufficient on

its face, see McFarland v. Scott, 512 U.S. 849, 856 (1994), or one that states “only bald legal

conclusions with no supporting factual allegations,” Pettigrew v. United States, 480 F.2d 681,

684 (6th Cir. 1973) (quoting Sanders v. United States, 373 U.S. 1, 19 (1963)). For the following

reasons, it is plain that Movant is not entitled to relief for his ineffective assistance of counsel
claim. Accordingly, the Magistrate Judge RECOMMENDS that the motion to vacate be

DENIED and that this action be DISMISSED. (ECF No. 212.)

       Movant has also filed a document seeking to waive his attorney-client privilege. (ECF

No. 213.) To the extent that filing constitutes a motion, it is DENIED AS MOOT.

                                Relevant Facts and Procedure

       At an August 23, 2018, hearing, Movant entered a plea of guilty to one count of

conspiracy to commit wire fraud in violation of 18 U.S.C. § 1349 (Count One); one count of wire

fraud in violation of 18 U.S.C. § 1343 (Count Two); and one count of aggravated identity theft in

violation of 18 U.S.C. § 1028A (Count 22). (ECF Nos. 168, 169, 170, 175.) Movant faced

maximum statutory terms of imprisonment of 20 years for both the conspiracy and wire fraud

offenses and a statutorily mandated term of 2 years imprisonment for the aggravated identity

fraud offense to be served consecutively. United States Probation prepared a Presentence

Investigation Report (“PSIR”) indicating that Movant had a total offense level of 24 and a

criminal history category of IV, which corresponded to an imprisonment range of 77 months to

96 months under the 2018 United States Sentencing Guideline (“U.S.S.G.”) That guideline

imprisonment range fell within Zone D of the 2018 Sentencing Table. At a June 4, 2019,

sentencing hearing, the Court imposed a sentence of 36 months of imprisonment for both the

conspiracy and wire fraud offenses, to be served concurrently, and a consecutive 24-month term

of imprisonment for the aggravated identity theft. (ECF No. 202.) Movant did not file a direct

appeal. 1




1
 Claims other than those of ineffective assistance of counsel are procedurally defaulted if not
raised on direct appeal. Bousley v. United States, 523 U.S. 614, 621 (1998); Peveler v. United
States, 269 F.3d 693, 698 (6th Cir. 2001). Because Movant alleges only ineffective assistance,
his claim is not procedurally defaulted.
                                                2
        On January 29, 2020, the Court received Movant’s motion to vacate under § 2255. (ECF

No. 212.) Construing the motion liberally, it appears that Movant asserts that he was denied the

effective assistance of counsel at sentencing because counsel failed to ensure that he was

sentenced for aggravated identity theft in accordance with the First Step Act of 2018 (“FSA”),

Pub. L. No. 115–391, 132 Stat. 5194. Movant acknowledges that the Court sentenced him to the

statutorily mandated term of imprisonment for aggravated identity theft— i.e., 2 years (or 24

months) to be served consecutive to any other term of imprisonment. (Id., at PAGE ID # 600.)

Movant notes, however, that the Court imposed that sentence after the FSA’s effective date. He

asserts that given the “publicity surrounding the [FSA] and its announcement of alternative

forms of sentencing, which were available at [Movant’s] time of sentencing on June 4, 2019,

professional norms in the legal community would have deemed it appropriate to argue and

preserve any possible way the Court could apply the alternative sentencing schemes to the case

at bar.” (ECF No. 212, at PAGE ID # 603.) Movant requests “that the Court consider changing

the 24 month [sic] term for a violation of identity theft to run concurrently.” (Id., at PAGE ID #

594.)

                                            Discussion

        The Sixth Amendment to the United States Constitution guarantees a criminal defendant

the right to effective assistance of counsel. Strickland v. Washington, 466 U.S. 668, 686 (1984).

The two-prong test announced in Strickland v. Washington, 466 U.S. 668, 687 (1984), governs

claims of ineffective assistance of counsel raised under § 2255. Huff v. United States, 734 F.3d

600, 606 (6th Cir. 2013). Pursuant to that test, in order to prevail on a claim of ineffective

assistance of counsel, a movant must demonstrate both that: 1) counsel’s performance was




                                                  3
deficient; and, 2) that the deficient performance prejudiced the movant. Id. (citing Strickland,

466 U.S. at 687.)

       Movant cannot establish either Strickland prong. First, Movant cannot establish that

counsel performed deficiently by failing to raise the FSA at sentencing. Even if Movant was

sentenced after the FSA went into effect, that law had no impact on his sentence. Movant was

sentenced to the statutorily mandated penalty for aggravated identity theft— a 2-year term of

imprisonment to be served consecutively. 18 U.S.C. § 1028A(a)(1) and (b)(2). Nothing in the

FSA changed that statutory-minimum sentence. See Martinez-Garces v. United States, No.

3:19–cv–421–J–39PDB, 2020 WL 802992, at *5 (M.D. Fla. Feb. 2, 2020) (denying § 2255

motion alleging that counsel was ineffective for failing to assert applicability of FSA at

sentencing; FSA did not change the statutorily mandated 2-year term of imprisonment for

aggravated identity theft). Failing to raise the FSA at sentencing thus did not constitute

ineffective performance under Strickland. See Ludwig v. United States, 162 F.3d 456, 459 (6th

Cir. 1998) (“Counsel was not required to raise meritless arguments to avoid a charge of

ineffective assistance of counsel”); United States v. Johnson, 9 Fed. App’x. 373, 374 (6th Cir.

2001) (citing United States v. Fry, 831 F.2d 664, 669 (6th Cir. 1987) (counsel’s failure to raise a

meritless claim at sentencing did not constitute ineffective assistance)).

       Nor can Movant establish prejudice under Strickland for counsel’s failure to raise the

FSA during sentencing. Because the FSA is inapplicable, the Court would have overruled any

FSA-related objections or issues raised by counsel. Movant, therefore, cannot show that the

outcome of the proceedings would have been different if counsel had invoked the FSA. See

Coley v. Bagley, 706 F.3d 741, 752 (6th Cir. 2013) (“Omitting meritless arguments is neither

professionally unreasonable nor prejudicial.”)



                                                  4
       Movant’s reliance on the rule of lenity is misplaced. Contrary to Movant’s claims, the

FSA is not ambiguous about aggravated identity theft. Rather, the FSA is silent about that

offense. There is simply no basis to apply the rule of lenity in this case. See Burgess v. United

States, 553 U.S. 124, 135 (2008) (“The touchstone of the rule of lenity is statutory ambiguity.”).

       Movant also asserts that his attorney performed deficiently by failing “to argue that the

[FSA] was available as to this Court’s discretion for alternative forms of sentencing because

[Movant’s] convictions were nonviolent in nature.” (ECF No. 212, at PAGE ID # 603.)

Although unclear, Movant perhaps asserts that counsel was also ineffective for failing to ask the

Court to consider reducing his sentence pursuant to the Amendment for Alternatives to

Incarceration for Nonviolent First Offenders (“Amendment”), which inserted a paragraph into

the commentary to § 5C1.1 of the U.S.S.G. See U.S.S.G. § 5C1.1 at n. 4 (“If the defendant is a

nonviolent first offender and the applicable guideline range is in Zone A or B of the Sentencing

Table, the court should consider imposing a sentence other than a sentence of imprisonment, in

accordance with subsection (b) or (c)(3).”) The Amendment was not part of the FSA. In any

event, Movant cannot demonstrate that counsel’s failure to draw the Court’s attention to the

Amendment was deficient or prejudicial. As previously noted, based on his offense level and

criminal history category, Movant’s imprisonment range fell within Zone D of the Sentencing

Table. The Amendment pertains, however, to imprisonment ranges that fall within Zones A or

B. See United States v. Lopez, No. 16–cr–60107-BLOOM, 2019 WL 2524389, at *1–2 (S.D.

Fla. June 19, 2019) (denying motion to reduce sentence because Amendment only urges courts to

consider alternatives to imprisonment, and in any event, did not apply to an offender whose

imprisonment range fell within Zone D of the Sentencing Table.) Accordingly, counsel’s failure

to raise this meritless argument was neither deficient nor prejudicial. See Coley, 706 F.3d at 752.



                                                 5
                                             Disposition

       Therefore, it is RECOMMENDED that the Motion to Vacate, (ECF No. 212), be

DENIED and that this action be DISMISSED. The motion to waive attorney-client privilege,

(ECF No. 213), is DENIED AS MOOT.

                                     Procedure on Objections

       If any party objects to this Report and Recommendation, that party may, within fourteen

days of the date of this Report, file and serve on all parties written objections to those specific

proposed findings or recommendations to which objection is made, together with supporting

authority for the objection(s). A District Judge of this Court shall make a de novo determination

of those portions of the report or specified proposed findings or recommendations to which

objection is made. Upon proper objections, a District Judge of this Court may accept, reject, or

modify, in whole or in part, the findings or recommendations made herein, may receive further

evidence or may recommit this matter to the magistrate judge with instructions. 28 U.S.C.

636(B)(1).

       The parties are specifically advised that failure to object to the Report and

Recommendation will result in a waiver of the right to have the District Judge review the Report

and Recommendation de novo, and also operates as a waiver of the right to appeal the decision of

the District Court adopting the Report and Recommendation. See Thomas v. Arn, 474 U.S. 140

(1985); United States v. Walters, 638 F.2d 947 (6th Cir. 1981).

       IT IS SO ORDERED.



Date: February 20, 2020                       /s/Elisabeth A. Preston Deavers_________
                                            ELIZABETH A. PRESTON DEAVERS
                                            CHIEF UNITED STATES MAGISTRATE JUDGE



                                                  6
